Order entered December 21, 2012




                                             In The




                                       No. 0~-11-014~-CR

                               JONATHAN BRUCE REED, Appellam

                                               V.

                                TH~ STATE OF TEXAS, Appellee

                       On Appeal from the Criminal Distric~ Cour~ No. 4
                                      Dallas County, Texas
                                Trial Court Cause No. F81-01988-K

                                           ORDER
       The Court GRANTS appellant’s motion for leave to file over-length brief.


        We ORDER appellant to file his brief as set out in his motion within FIFFEEN DAYS

from the date of this order.